                Case 21-10028-KKS        Doc 27    Filed 05/18/21    Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF FLORIDA
                                 GAINESVILLE DIVISION

In re:                                         ) CHAPTER: 7
                                               )
MATHEW JOHN DIBERNARDO,                        ) CASE NO.: 21-10028-KKS
LINDSAY MARY DIBERNARDO                        )
                                               ) JUDGE: KAREN K. SPECIE
DEBTORS                                        )
                                               )

  NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC

         Now comes Community Loan Servicing, LLC (“Creditor”), by and through undersigned

counsel, and hereby submits Notice Forbearance Agreement to the Court of the Debtors' request

for mortgage payment forbearance based upon a material financial hardship caused by the

COVID-19 pandemic.

         The Debtors recently contacted Creditor requesting a forbearance period of twelve (12)

months and has elected to not tender mortgage payments to Creditor that would come due on the

mortgage starting April 1, 2020 through March 1, 2021.     Creditor, at this time, does not waive

any rights to collect the payments that come due during the forbearance period.    Furthermore,

Creditor does not waive its rights under other applicable nonbankruptcy laws and regulations,

including, but not limited to, RESPA, and the right to collect on any post-petition escrow

shortage.

         Debtors will resume mortgage payments beginning April 1, 2021 and will be required to

cure the delinquency created by the forbearance period (“forbearance arrears”).
              Case 21-10028-KKS          Doc 27   Filed 05/18/21      Page 2 of 3




      Creditor does not waive its rights to seek relief from the automatic stay for other reasons

other than non-payment of the Mortgage, including, but not limited to, a lapse in insurance

coverage or payment of property taxes.



                                             McCalla Raymer Leibert Pierce, LLC


                                             /s/Toni Townsend
                                             Toni Townsend
                                             Bar No.: 1022285
                                             Attorney for Creditor
                                             110 S.E. 6th Street, Suite 2400
                                             Ft. Lauderdale, Florida 33301
                                             Phone: (312) 346-9088 X5174
                                             Toni.Townsend@mccalla.com
                 Case 21-10028-KKS        Doc 27     Filed 05/18/21     Page 3 of 3




                                                 Bankruptcy Case No.:      21-10028-KKS
 In Re:                                          Chapter:                  7
          Mathew John DiBernardo,                Judge:                    Karen K. Specie
          Lindsay Mary DiBernardo

                                   CERTIFICATE OF SERVICE

I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, FL 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC filed in this
bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, with proper postage affixed, unless another manner of service is expressly indicated:

Mathew John DiBernardo
3797 NW 79th Terrace, Apt. 196
Gainesville, FL 32606

Lindsay Mary DiBernardo
3797 NW 79th Terrace, Apt. 196
Gainesville, FL 32606

Barbara A. Cusumano          (served via ECF at Barbara@BarbaraDebtLaw.com)
Barbara A. Cusumano, Attorney at Law
2727 NW 43rd Street, Suite 2A
Gainesville, FL 32606

Theresa M. Bender, Trustee                     (served via ECF at tmbenderch7@yahoo.com)
Post Office Box 14557
Tallahassee, FL 32317

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       5/18/2021        By:    /s/Toni Townsend
                     (date)                Toni Townsend
                                           Authorized Agent for Creditor
